Citation Nr: 0201490	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  00-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
arthritis with disc disease.  

2.  Entitlement to service connection for residuals of left 
knee synovitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from April 1965 to August 1966.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The case returns to the Board following a remand to the RO in 
March 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent medical evidence establishing a 
link between the veteran's lumbar spine disorder and his 
period of active service.  

3.  There is no competent medical evidence establishing a 
link between the veteran's left knee disorder and his period 
of active service.


CONCLUSIONS OF LAW

1.  Lumbar spine arthritis with disc disease was not incurred 
or aggravated during active duty service.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

2.  Residuals of left knee synovitis were not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1999 rating decision, January 2000 statement of the case, 
and July 2001 supplemental statement of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, by 
letter dated in March 2001, the RO advised the veteran and 
his representative of the enactment and effects of the VCAA, 
listed the evidence already on record, and asked the veteran 
to provide or authorize VA to obtain additional relevant 
evidence.  The RO did not receive any response to the letter.  

With respect to the duty to assist, the RO secured relevant 
VA medical records and a medical examination of the veteran.  
The September 1998 response to a request for records from a 
private physician indicated that all records were already in 
VA's possession.  Although the veteran submitted some private 
records, he has not authorized the release of additional 
private records.  Finally, review of the record reveals that 
the veteran has had ample opportunity to submit evidence and 
argument in support of his claim.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).
  
Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In his July 1998 claim, the veteran alleged incurring a back 
injury in service in 1965.  He indicated that he lost feeling 
in both legs for several hours and was on bed rest for 
several days.  Thereafter, his back "went out" and he 
experienced leg cramps at night.  Vet Center intake notes 
dated in May 1999 reflected the report of injuring his back 
in service on a refueling mission when a winch cable struck 
him.  He stated that he was unable to walk for several days.  
He claimed his spine was out of line because of the incident.  
In his March 2000 substantive appeal and March 2001 
statement, the veteran alleged that he injured his back in 
June, July, or August of 1966.  He lost the use of his legs 
for three days and had back problems since that time.  He 
denied receiving a separation examination because he was 
discharged from custody.   

Initially, the Board notes that there is evidence of 
arthritis of the lumbar spine, shown by X-rays taken during 
the May 2001 VA orthopedic examination.  However, the record 
does not suggest that arthritis was manifest to a compensable 
degree within one year of the veteran's separation from 
service in 1966.  Therefore, the presumption of in-service 
incurrence for arthritis as a chronic disease is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).   

Service medical records showed only that the veteran fell 
down a ladder in March 1966, injuring his left knee.  The 
diagnosis was traumatic synovitis.  The August 1966 
separation examination report revealed no back or left knee 
abnormalities.  There were no other relevant medical records.  
Because there is no evidence of back injury or disease in 
service, service connection for lumbar spine disability may 
not be established based on chronicity in service or 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-95.  Although the 
record does not reflect chronic left knee disability, there 
is reference to knee injury in service.  Therefore, service 
connection may be established if there is continuity of 
symptomatology after service and if competent evidence 
relates the present disorder to that symptomatology.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

However, there is no evidence of record demonstrating 
continued left knee symptomatology.  In fact, the medical 
evidence of record is totally negative for complaint, 
diagnosis, or treatment of any left knee disorder.  With 
respect to the low back, records from Central Peninsula 
General Hospital reflected complaints of pain in March 1990 
following motor vehicle accident and in February 1995 after 
riding a snowmachine (sic).  The records are otherwise 
negative for history or findings relative to the lumbar 
spine.  VA medical records are also silent for lumbar spine 
problems.  In fact, the report of the veteran's November 1999 
hospitalization for unrelated treatment reflected no history 
of back or left knee problems or pertinent findings on 
examination.  

Finally, there is no competent evidence that relates the 
current lumbar spine and left knee disorders to service.  The 
Board initially finds that there is no evidence to suggest 
that the veteran is a trained medical professional.  
Therefore, although he is competent to relate and describe 
back and left knee injuries or symptoms, he is not competent 
to offer an opinion as to the etiology of either disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Pursuant to the Board's remand, the RO secured a VA 
orthopedic examination that included a review of the claims 
folder.  During the interview, the veteran related the 
history of his injury as previously described with back pain 
continuing thereafter.  The diagnostic impression after 
examination and X-ray studies was chronic low back pain with 
multilevel lumbar degenerative disc disease.  The examiner 
explained that review of service medical records revealed 
only evidence of a left knee injury.  He discussed the post-
service medical evidence of subsequent orthopedic injury.  
The examiner concluded that there was no objective evidence 
that it was likely that any current back or leg disorder was 
related to service.  There is no contrary, competent medical 
opinion of record.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for lumbar spine 
arthritis and disc disease and residuals of left knee 
synovitis.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Service connection for lumbar spine arthritis with disc 
disease is denied.  

Service connection for residuals of left knee synovitis is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

